Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter


2.	Claims 1-10, and 12-21 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/15/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	Barclay et al (US patent 7325250) is concerned a base station an RF antenna, RF distribution equipment, and whether the wireless devices are allowed to continue transmissions.   
4.	Moles et al (US patent 6725056) is concerned disclosing that the base station to initially lock a second wireless device for which continued transmissions are allowed.  
5.	The totality of each element and/or step in claims 1-10, and 12-21 are not alluded to in the combined art of Barclay and Moles. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Barclay and Moles does not teach or suggest "wireless transmissions from wireless devices within the boundary of the portion of the coverage area the base station receiving the processed wireless transmission from the RF amplifier and a non-transitory computer readable storage medium having encoded thereon an Intelligent Network Access Controller (INAC) comprising a program of 
7.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
8.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion


10.	Claim 11 is cancelled.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436